Opinion issued March 18, 2010










In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00513-CV
          



PHILIP JOSEPH VRAZEL, Appellant

V.

MARY ANN SMITH, Appellee




On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 40418




MEMORANDUM OPINION
           Appellant Phillip Joseph Vrazel has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.